HABHAB, Judge
(specially concurring).
Although I agree with the result reached by the majority, there is a part of the decision I think should not be addressed at this time for the question is not squarely before us. The majority addresses Indian Creek’s contention that the Co-op’s failure to adopt a separate “death” redemption policy for corporations constituted a breach of its fiduciary duty to Indian Creek. While the majority presents a concise and accurate analysis of the applicable law, both pro and con, the analysis was unnecessary because Indian Creek is not a defunct corporation. All of the germane law regarding these types of policies apply only when dealing with a “dead” corporation. The entire issue could have been dismissed on that basis alone for Indian Creek is a viable corporation.
I do not believe we should at this time address the following statement by the ma*265jority that “we hold that under Iowa law a cooperative is not prohibited in prioritizing the payment of patronage credits among deceased natural members, retirees and corporations. See § 499.33 (Iowa Code 1989). In the absence of a statute or bylaw to the contrary, corporations are not considered natural persons within the meaning of Chapter 499.”
I believe it is unnecessary for us to go this far today. My greatest concern is how this will affect closed family farm corporations. As I read the opinion, we sanction actions by a cooperative that prioritize payment of patronage dividends to deceased natural members, but we do not grant the same priority to a member family farm corporation whose sole stockholder is deceased. I think we have ventured into an area that needs further exploration. I would defer answering that question until the matter is before us in the form of a justiciable issue.